Citation Nr: 1220037	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-06 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell





INTRODUCTION

The Veteran had active service from December 1974 to June 1975.  His DD 214 shows that he also had six months of prior active service.  His military occupational specialty was a combat engineer.  He had no foreign or overseas service. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Custody of this case was subsequently transferred to the VARO in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In March 2011, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  Loss of hearing was not shown during the Veteran's active military service or for many years thereafter, and is not shown to be related to any incidents of service.

2.  Tinnitus was not shown during the Veteran's active military service or for many years thereafter and is not due to any incidents of service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated during service nor may a sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).   

2.  Tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in December 2007.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  VA provided the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

On file are private records which are not relevant inasmuch as they relate to the Veteran's earlier claim, in 1993, for VA pension benefits and address only disability of his back due to injury sustained in a postservice vehicular accident.  However, on file are the Veteran's VA treatment records.  Moreover, he failed to appear and offer testimony in support of his claims at a scheduled travel Board hearing.  The Veteran was afforded a VA examination to determine whether the claimed hearing loss and tinnitus are related to his military service.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The Veteran's STRs show that on examination for enlistment in December 1971 he was afforded an audiological evaluation which revealed, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not Tested
15
LEFT
15
15
15
Not Tested
15

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss. 

On annual examination in November 1972 the Veteran was not afforded pure tone audiometric testing but his hearing of the whispered voice was 15/15 in each ear.  In an adjunct medical history questionnaire he reported not having or having had a hearing loss. 

On examination for separation from active service in June 1975 the Veteran was afforded an audiological evaluation which revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Tested
25
10
15
Not Tested
LEFT
Not Tested
25
10
15
Not Tested

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss. 

The Veteran filed a claim for VA pension benefits in December 1993, which was denied by a rating decision later that month. 

In the Veteran's November 2007 VA form 21-526, Application for Compensation And/Or Pension, he reported that his hearing loss and ringing in his ears had begun in 1970 while in the Marines and had continued to the present.  He explained that in Marine boot camp a booby trap had gone off near his ears.  He had been taken to a battalion sick call unit and ever since that time he had had a hearing loss and ringing in his ears.  

VA outpatient treatment (VAOPT) records show that in 2007 the Veteran has diabetes and, also, it was reported that he had been a combat engineer in Okinawa from 1970 to 1974.  In June 2007 he reported symptoms of tinnitus.  On audiology evaluation in December 2007 he reported having had bilateral tinnitus for many years.  Audiometric testing revealed a bilateral sensorineural hearing loss which was mild to moderately-severe in the right ear and mild to severe in the left ear.  Hearing aids were ordered for his use.  In February 2008 he denied having tinnitus.  

On the VA audiological evaluation in March 2009 the Veteran reported that he believed that his current hearing loss stemmed from an incident during basic training at Camp Lejuene, North Carolina.  During night maneuvers training he was walking past a tree when a booby trap simulator went off approximately four feet from his position.  He reported that he had experience ringing in his ears that had lasted for a few days, with some ear pain.  He stated that the ringing eventually subsided.  He denied any other significant military noise exposure.  As a civilian he had gone to school and worked as a paramedic for two years after service discharge, with exposure to loud sirens and without the use of hearing protection.  He then worked at Ford Motors, in Detroit, for one year and as an exterminator for two separate pest control businesses for the next 12 years.  He stated that he was a semi-truck driver for approximately five years.  He denied any recreational noise exposure.  He denied any history of ear disease or trauma of the head or ears.  His medical records listed a long-term addiction to cocaine and he reported that he had smoked crack cocaine for several years on a daily basis.  The examiner noted that in medical literature there were reports of an anecdotal connection between long-term cocaine use and sensorineural hearing loss.  He reported having tinnitus which was bilateral and constant.  He Veteran was unsure of when he first began to notice the ringing in his ears on a constant basis.  However, he believed that it had been present for several years.  

The Veteran was afforded an audiological evaluation which revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
65
LEFT
35
35
40
45
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  

The diagnoses were a sensorineural hearing loss in both ears at all tested frequencies from 250 to 8,000 Hertz with constant, bilateral tinnitus reported.  The examiner stated the Veteran's tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  He used a hearing aid in each ear.  The examiner opined, after reviewing the Veteran's STRs and VA medical records, that the Veteran's current hearing loss and tinnitus were "less likely as not (less than 50/50 probability) caused by or the result of military noise exposure." 

The examiner's rationale was that audiometric testing in December 1971 and at service discharge in June 1975 revealed normal hearing bilaterally.  When the two examinations were compared, a significant shift in hearing was not seen, indicating that damage to the Veteran's hearing did not occur while he was in the military.  There was no evidence that the Veteran complained of hearing loss of tinnitus during military service.  The records were also silent for complaints of hearing loss in the years immediately following his discharge from military service in 1975. Based on the available evidence, it was the examiner's opinion that the current, bilateral hearing loss and tinnitus were less likely as not caused by or the result of military noise exposure.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).   

However, continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) that there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

38 U.S.C.A. § 1154(a) requires due consideration be given to circumstances of a veteran's service and to all pertinent medical and lay evidence, even in cases not involving combat injury.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran has averred that he was exposed to loud noise from a booby trap during basic training.  However, he does not allege that he was exposed to acoustic trauma or loud noise from other circumstance during his military service, and does not alleged that he was in combat.  See generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Nevertheless, the Board accepts the Veteran's account of having been exposed to loud noise during service.

As to the Veteran's allegation that he sought medical treatment or attention immediately after having been near the explosion of a booby trap during basic training, he has not alleged that he actually received any treatment or even an evaluation.  He also does not allege that any medical records were created or that there was any written record made of his having sought such treatment or evaluation.  More to the point, medical history questionnaires in 1972 and at service discharge in 1975 both reflect that the Veteran reported not having or having had a hearing loss.  Both of these medical history questionnaires were after any boot camp training that the Veteran received.  In other words, while on some recent occasions he has reported having continuously had a hearing loss as well as tinnitus since the inservice booby trap explosion, this is refuted by the contemporaneous STRs which conclusively demonstrate that he did not continuously have a hearing loss following any booby trap explosion.  

As to the Veteran's statements, the Board must assess the competency and credibility of lay statements regarding inservice or continuous postservice symptoms.  In this regard, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had acoustic trauma during service as well as having had diminished hearing after service.  Moreover, the Board notes that beginning in recent years audiometric testing of the Veteran's hearing acuity shows that he now meets the criteria for hearing loss under 38 C.F.R. § 3.385.  Thus, the credibility of his statements must be weighed.  

In substance, the 2009 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current bilateral hearing loss and tinnitus, while related to one another, are unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology as well as the inservice audiometric testing which revealed no increase in the threshold levels.   

As noted above, the lack of corroborating contemporaneous clinical evidence of continuous symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  Another factor is that on official examination in 2009 the Veteran related that his tinnitus during service immediately after the booby trap explosion was only temporary and resolved after a few days but it was only in recent years that he had noted having constant tinnitus.  

In choosing between the two histories related by the Veteran, of constant tinnitus and hearing loss since service, and only temporary ringing in the ears during service with inservice medical history questionnaires denying any hearing loss, the Board finds that the Veteran's history during service of not having a hearing loss and his more recent history of only temporary tinnitus during service, should be given greater probative weight than his belief of inservice acoustic trauma as the cause of his hearing loss and tinnitus, particularly when considered with the absence of corroborating medical or contemporaneous lay evidence of continuous symptomatology after service, as well as his postservice exposure to cocaine, and crack cocaine which the examiner suggested could play a role in the development of a sensorineural hearing loss and which, as noted by the examiner is related to the tinnitus.  Thus, his statements of having continuously had a hearing loss and tinnitus beginning during his military service are not consistent with the record as a whole or that he had sought or received treatment during service for hearing loss or tinnitus and are unpersuasive.

Accordingly, for the reasons discussed above, the Board concludes that the Veteran's current bilateral hearing loss and tinnitus are not of service origin and that a sensorineural hearing loss and tinnitus are not shown until a number of years after discharge from his military service in 1975.  Since, for these reasons, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  





ORDER

Service connection for bilateral hearing loss and for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


